DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 3/16/2022, with respect to claims 1-13, 15-19, 21-22 have been fully considered and are persuasive.  The rejection of claims 1, 7, 9-13, 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by CN201438493U; rejection of claims 2-6, 8, 14 under 35 U.S.C. 103 as being unpatentable over CN201438493U in view of Minamiura (US 2003/0087148 A1); rejection of claims 18, 20 under 35 U.S.C. 103 as being unpatentable over CN201438493U in view of Choi et al. (US 2017/0054134 A1); and rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over CN201438493U in view of Choi and further in view of Minamiura have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a battery managing method comprising, among other things, in response to determining that the first battery and the second battery meet the predetermined first parallel-connection condition, powering on the current limiter to enable the first battery to be electrically connected to the second battery through the current limiter; powering on the bidirectional DC/DC converter and powering off the current limiter after a certain delay to enable the first battery to be electrically connected to the second battery through the bidirectional DC/DC converter; and in response to determining that the first battery and the second battery meet the predetermined second parallel-connection condition, turning on the parallel-connection switch and powering off the bidirectional DC/DC converter after a certain delay so that the first battery is electrically connected to the second battery through the parallel-connection switch and the first battery and second battery are operative to jointly output a voltage.
The closest prior art of record is CN201438493U which discloses a battery managing method ([0002]) including steps for obtaining voltages of a first and a second battery and detecting whether said voltages are too high or too low ([0023]), but the prior art reference fails to teach or suggest the claimed steps following the contingencies required to be met.  Further, the prior art fails to teach or suggest the claimed steps above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/8/2022